DETAILED ACTION
Claims 1, 8, and 15 are amended. Claims 1-20 are pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 12, 14, 17, and 20 of U.S. Patent No. 10,528,551 B2 in view of Gray (US 2018/0332011 A1; from IDS filed on 02/11/2020), Ivanov et al. (US 10,789,104 B2; hereinafter Ivanov), and Chen et al. (US 2018/0343111 A1; from IDS submitted on 02/11/2020; hereinafter Chen). 

With respect to claim 1: Claims 1 and 4 of U.S. Patent No. 10,528,551 B2 anticipates the system disclosed in claim 1 except for the limitations “the container runtime service comprising at least one container from a plurality of containers defined within a stack at a repository”, “wherein the REST proxy service provides access to one or more smart contracts provided within the blockchain cloud service”, and “wherein upon receiving, via a load balancing service, an incoming REST call directed to a smart contract of the one or more smart contracts, the REST proxy authenticates the REST call via an authenticator of the REST proxy”.
However, Gray teaches: 
the container runtime service comprising (see e.g. Gray, paragraph 80: “components of the cryptlet container service are”) at least one container (see e.g. Gray, paragraph 21: “enclave is a secure execution environment”; paragraph 23: “cryptlet code may then be executed in the enclave”; and paragraph 86) from a plurality of containers (see e.g. Gray, Fig. 4: “Enclaves 470”) defined [within a stack] at a repository (see e.g. Gray, paragraph 86: “Secure Compute Registry: is a registry of enclaves”),
wherein the REST proxy service provides access to one or more smart contracts provided within the blockchain cloud service (see e.g. Gray, paragraph 87: “discover and enlist cryptlets into their applications either for a smart contract binding”);
wherein upon receiving, … an incoming REST call directed to a smart contract of the one or more smart contracts, the REST proxy authenticates the REST call (see e.g. Gray, paragraph 16: “secure transactions… an enclave key pair, including an enclave private key and an enclave public key, is stored in an enclave. In some examples, the enclave is a secure execution environment, and is registered as a member of an enclave pool. Cryptlet code may be received from a cryptlet fabric. The cryptlet code may be configured to manage the enclave pool. In some examples, a secure encrypted communication tunnel between the enclave and a hardware security module (HSM) is established and used. In some examples, a secure encrypted communication tunnel between two or more enclaves is established and used”) via an authenticator of the REST proxy (see e.g. Gray, paragraph 80: “cryptlet container service is the hub of the Cryptlet Fabric 460”; paragraph 86: “Secure Compute Registry: is a registry of enclaves and their attributes like capabilities, version, costs, and configuration”; paragraph 92: “enclaves are secure execution environments where code can be run in an isolated, private environment and the results of the secure execution can be attested to have been run unaltered and in private. This means that secrets like private keys can be created and used within an enclave to sign transactions and be proved to third parties to have run within an enclave”).
U.S. Patent No. 10,528,551 B2 and Gray are analogous art because they are in the same field of endeavor: providing a REST service in a blockchain cloud service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,528,551 B2 with the teachings of Gray. The motivation/suggestion would be to improve blockchain access management and resource management.
Furthermore, even though U.S. Patent No. 10,528,551 B2 as modified above discloses containers defined at a registry (see e.g. Gray, paragraph 86), U.S. Patent No. 10,528,551 B2 as modified does not explicitly disclose utilizing a stack structure for this registry.  
However, Ivanov teaches:
within a stack (see e.g. Ivanov, column 7, lines 23-24: “stack of images that will ultimately be assembled into a container”)
U.S. Patent No. 10,528,551 B2 and Ivanov are analogous art because they are in the same field of endeavor: providing isolated execution environments (e.g. containers) that utilize REST communication protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify U.S. Patent No. 10,528,551 B2 with the teachings of Ivanov. The motivation/suggestion would be to improve how the containers are deployed at runtime (see e.g. Ivanov, from column 6, line 63 to column 7, line 40).
Even further, even though U.S. Patent No. 10,528,551 B2 does not explicitly disclose utilizing a load balancer service.  
However, Chen teaches: 
via a load balancing service (see e.g. Chen, paragraph 16: “the load balancer service may forward block requests to other nodes in the network that are more advanced in processing blocks of the ledger. For example, the load balancer service can issue a request to nodes of the network for state information regarding their processing of blocks for the ledger”; and paragraph 34),
U.S. Patent No. 10,528,551 B2 and Chen are analogous art because they are in the same field of endeavor: distributed ledger management that utilize REST communication protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,528,551 B2 with the teachings of Chen. The motivation/suggestion would be to increase availability and consistency of the distributed ledgers (see e.g. Chen, paragraph 28).

With respect to claim 2: Claim 1 of U.S. Patent No. 10,528,551 B2 anticipates the features of the system disclosed in claim2.

With respect to claim 3: Claim 1 of U.S. Patent No. 10,528,551 B2 anticipates the system disclosed in claim 3 except for the limitation “wherein each of the one or more smart contracts comprise chaincode deployed on one or more peer nodes of the blockchain cloud service”.
However, Gray teaches: 
wherein each of the one or more smart contracts comprise chaincode deployed on one or more peer nodes of the blockchain cloud service (see e.g. Gray, paragraph 55: “A blockchain network may also be used for the processing of smart contracts. In some examples, a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction, such as an exchange of money and/or property, and which may make use of blockchain technology”).
U.S. Patent No. 10,528,551 B2 and Gray are analogous art because they are in the same field of endeavor: providing a REST service in a blockchain cloud service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,528,551 B2 with the teachings of Gray. The motivation/suggestion would be to improve blockchain execution management.

With respect to claim 4: Claim 1 of U.S. Patent No. 10,528,551 B2 anticipates the system disclosed in claim 4 except for the limitation “wherein an API of the plurality of APIs of the REST proxy service is utilized to interact with a smart contract of the one or more smart contracts; and wherein the REST proxy service, while being utilized to interact with a smart contract, translates an incoming REST call directed to the smart contract”.
However, Gray teaches: 
wherein an API of the plurality of APIs of the REST proxy service is utilized to interact with a smart contract of the one or more smart contracts (see e.g. Gray, paragraph 87: “a REpresentational State Transfer (REST) API and/or Web Site for developers to discover and enlist cryptlets into their applications either for a smart contract binding”); and 
wherein the REST proxy service, while being utilized to interact with a smart contract, translates an incoming REST call directed to the smart contract (see e.g. Gray, paragraph 88: “API for abstracting blockchain transaction formatting and Atomicity, Consistency, Isolation, Durability (ACID) delivery append transactions and read queries from cryptlets and any other system wanting "direct" access to the underlying blockchain. This API can be exposed in various ways, e.g., messaging via service bus, Remote Procedure Calls (RPCs), and/or REST”; and paragraph 89: “Cryptlets, blockchains and smart contracts may get registered with the cryptlet fabric registry service. The cryptlet container service may publish the Cryptlet Catalog for on-chain smart contract, front end user interface (UI) and systems integration developers discover and use cryptlets. Developers using the service level APIs may interact with the blockchain via cryptlets and not be concerned or even necessarily know they are working with blockchain data. User Interfaces and Integrations to other systems may interact with cryptlet surface level APIs to rapidly integrate and build applications”).
U.S. Patent No. 10,528,551 B2 and Gray are analogous art because they are in the same field of endeavor: providing a REST service in a blockchain cloud service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,528,551 B2 with the teachings of Gray. The motivation/suggestion would be to improve blockchain access management.

With respect to claim 5: Claim 1 of U.S. Patent No. 10,528,551 B2 anticipates the system disclosed in claim 5 except for the limitation “wherein the interaction with the smart contract is performed synchronously with the translation of the incoming REST call”.
However, Gray teaches: 
wherein the interaction with the smart contract is performed synchronously with the translation of the incoming REST call (see e.g. Gray, paragraph 97: “the CryptletContainer then fetches any keys required by the cryptlet from the KeyVault 465 and passes them along with the active cryptlet binding into the constructor of the cryptlet to instantiate it within the enclave. In some examples, cryptlet code executes in the enclave, and the payload is digitally signed by the private key of the enclave”; and paragraph 98: “Once a cryptlet is done with its synchronous work”).
U.S. Patent No. 10,528,551 B2 and Gray are analogous art because they are in the same field of endeavor: providing a REST service in a blockchain cloud service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,528,551 B2 with the teachings of Gray. The motivation/suggestion would be to improve blockchain execution management.

With respect to claim 6: Claim 1 of U.S. Patent No. 10,528,551 B2 anticipates the system disclosed in claim 6 except for the limitation “wherein the interaction with the smart contract is performed synchronously with the translation of the incoming REST call”.
However, Gray teaches: 
wherein the interaction with the smart contract is performed asynchronously with the translation of the incoming REST call (see e.g. Gray, paragraph 95: “a cryptlet that has an asynchronous lifespan”; and paragraph 88: “API for abstracting blockchain transaction formatting and Atomicity, Consistency, Isolation, Durability (ACID) delivery append transactions and read queries from cryptlets and any other system wanting "direct" access to the underlying blockchain. This API can be exposed in various ways, e.g., messaging via service bus, Remote Procedure Calls (RPCs), and/or REST”).
U.S. Patent No. 10,528,551 B2 and Gray are analogous art because they are in the same field of endeavor: providing a REST service in a blockchain cloud service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify U.S. Patent No. 10,528,551 B2 with the teachings of Gray. The motivation/suggestion would be to improve blockchain execution management.

With respect to claim 7: Claim 6 of U.S. Patent No. 10,528,551 B2 anticipates the features of the system disclosed in claim 7.

With respect to claims 8-14: Claims 8-14 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-7, respectively. Therefore, in view of the method disclosed in claims 9, 12, and 14 of U.S. Patent No. 10,528,551 B2 and the rejections directed to claims 1-7 above, claims 8-13 are rejected on the ground of nonstatutory double patenting.

With respect to claims 15-20: Claims 15-20 are directed to a non-transitory computer readable storage medium having instructions thereon for performing functions corresponding to the active functions implemented by the system disclosed in claims 1-6, respectively. Therefore, in view of the medium disclosed in claims 17 and 20 of U.S. Patent No. 10,528,551 B2 and the rejections directed to claims 1-6 above, claims 15-20 are rejected on the ground of nonstatutory double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2018/0332011 A1; from IDS filed on 02/11/2020) in view of Ivanov et al. (US 10,789,104 B2; hereinafter Ivanov) and Chen et al. (US 2018/0343111 A1; from IDS submitted on 02/11/2020; hereinafter Chen).

With respect to claim 1, Gray teaches: A system for providing a representational state transfer (REST) proxy service in a blockchain cloud service (see e.g. Gray, Fig. 3-4), the system comprising: 
a computer (see e.g. Gray, Fig. 2: “200”) including one or more microprocessors (see e.g. Gray, Fig. 2: “Processing Circuit 210”; paragraph 34: “Computing device 200 includes at least one processing circuit 210 configured to execute instructions”); 
a container runtime service (see e.g. Gray, paragraph 76: “A cryptlet container may provide a runtime for Cryptlets to execute in”) running on the computer (see e.g. Gray, paragraph 34: “processing circuit 210 configured to execute instructions, such as instructions for implementing the herein-described workloads, processes, or technology”), the container runtime service comprising (see e.g. Gray, paragraph 80: “components of the cryptlet container service are”) at least one container (see e.g. Gray, paragraph 21: “enclave is a secure execution environment”; paragraph 23: “cryptlet code may then be executed in the enclave”; and paragraph 86) from a plurality of containers (see e.g. Gray, Fig. 4: “Enclaves 470”) defined [within a stack] at a repository (see e.g. Gray, paragraph 86: “Secure Compute Registry: is a registry of enclaves”), wherein each of the plurality of containers comprise a library (see e.g. Gray, paragraph 86: “enclaves and their attributes like capabilities, version, costs”) and a configuration (see e.g. Gray, paragraph 79: “Enclave options and configuration”; and paragraph 86: “enclaves and their … configuration”); and 
a distributed ledger provisioned in a container (see e.g. Gray, paragraph 64: “contract cryptlets used in smart contract-based systems can use the blockchain ledger”; and paragraph 23: “cryptlet code may then be executed in the enclave”) of the container runtime service (see e.g. Gray, paragraphs 80, 83: “the primary duties and components of the cryptlet container service are: … Blockchains or other distributed ledgers”), wherein the distributed ledger is provisioned as a blockchain cloud service in the container runtime service (see e.g. Gray, paragraph 54: “blockchains are decentralized ledgers that record transactions performed by the blockchain”; paragraph 56: “Cryptlet Fabric 460 a server-less cloud platform that provides core infrastructure for middleware that enables blockchain-based applications with increased functionality”; and paragraphs 80, 83: “the primary duties and components of the cryptlet container service are: … Blockchains or other distributed ledgers”); 
a REST proxy service executing in another container (see e.g. Gray, paragraph 59: “Utility cryptlets… provide service level APIs for other systems to work with blockchains”; paragraph 87: “a REpresentational State Transfer (REST) API and/or Web Site for developers to discover and enlist cryptlets into their applications either for a smart contract binding or for use in building a user interface or integration”; and paragraph 23: “cryptlet code may then be executed in the enclave”) of the container runtime service (see e.g. Gray, paragraphs 80, 87: “the primary duties and components of the cryptlet container service are: … Cryptlet Catalog, which may be a REpresentational State Transfer (REST) API and/or Web Site for developers to discover and enlist cryptlets into their applications either for a smart contract binding or for use in building a user interface or integration”; and paragraph 88: “API for abstracting blockchain transaction formatting and Atomicity, Consistency, Isolation, Durability (ACID) delivery append transactions and read queries from cryptlets and any other system wanting "direct" access to the underlying blockchain. This API can be exposed in various ways, e.g., messaging via service bus, Remote Procedure Calls (RPCs), and/or REST”), wherein the REST proxy service provides access to client applications to one or more smart contracts provided within the blockchain cloud service within the container (see e.g. Gray, paragraph 87: “discover and enlist cryptlets into their applications either for a smart contract binding”), and wherein the REST proxy service (see e.g. Gray, paragraph 87: “Cryptlet Catalog, which may be a REpresentational State Transfer (REST) API and/or Web Site”) exposes one or more functions (see e.g. Gray, paragraph 87: “discover and enlist cryptlets into their applications either for a smart contract binding or for use in building a user interface or integration”; and paragraph 89: “publish the Cryptlet Catalog for on-chain smart contract, front end user interface (UI) and systems integration developers discover and use cryptlets”) of a management console (see e.g. Gray, paragraph 87: “developers to discover and enlist cryptlets into their applications”; and paragraph 89: “for on-chain smart contract, front end user interface (UI) and systems integration developers discover and use cryptlets”) associated with the provisioned distributed ledger (see e.g. Gray, paragraph 89: “Developers using the service level APIs may interact with the blockchain via cryptlets”);
wherein upon receiving, … an incoming REST call directed to a smart contract of the one or more smart contracts, the REST proxy authenticates the REST call (see e.g. Gray, paragraph 16: “secure transactions… an enclave key pair, including an enclave private key and an enclave public key, is stored in an enclave. In some examples, the enclave is a secure execution environment, and is registered as a member of an enclave pool. Cryptlet code may be received from a cryptlet fabric. The cryptlet code may be configured to manage the enclave pool. In some examples, a secure encrypted communication tunnel between the enclave and a hardware security module (HSM) is established and used. In some examples, a secure encrypted communication tunnel between two or more enclaves is established and used”) via an authenticator of the REST proxy (see e.g. Gray, paragraph 80: “cryptlet container service is the hub of the Cryptlet Fabric 460”; paragraph 86: “Secure Compute Registry: is a registry of enclaves and their attributes like capabilities, version, costs, and configuration”; paragraph 92: “enclaves are secure execution environments where code can be run in an isolated, private environment and the results of the secure execution can be attested to have been run unaltered and in private. This means that secrets like private keys can be created and used within an enclave to sign transactions and be proved to third parties to have run within an enclave”).
Even though Gray discloses enclaves (i.e. containers) defined at a registry (see e.g. Gray, paragraph 86), Gray does not explicitly disclose utilizing a stack structure for this registry.  
However, Ivanov teaches:
within a stack (see e.g. Ivanov, column 7, lines 23-24: “stack of images that will ultimately be assembled into a container”)
Gray and Ivanov are analogous art because they are in the same field of endeavor: providing isolated execution environments (e.g. containers) that utilize REST communication protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gray with the teachings of Ivanov. The motivation/suggestion would be to improve how the enclaves are deployed at runtime (see e.g. Gray, paragraph 25; and Ivanov, from column 6, line 63 to column 7, line 40).
Furthermore, Gray does not explicitly disclose utilizing a load balancer.
However, Chen teaches: 
via a load balancing service (see e.g. Chen, paragraph 16: “the load balancer service may forward block requests to other nodes in the network that are more advanced in processing blocks of the ledger. For example, the load balancer service can issue a request to nodes of the network for state information regarding their processing of blocks for the ledger”; and paragraph 34),
Gray and Chen are analogous art because they are in the same field of endeavor: distributed ledger management that utilize REST communication protocols. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gray with the teachings of Chen. The motivation/suggestion would be to increase availability and consistency of the distributed ledgers (see e.g. Chen, paragraph 28).

With respect to claim 2, Gray as modified teaches: The system of claim 1, wherein the REST proxy service comprises a plurality of application programming interfaces (APIs) (see e.g. Gray, paragraph 87: “Cryptlet Catalog, which may be a REpresentational State Transfer (REST) API”; and paragraph 88: “API can be exposed in various ways, e.g., messaging via service bus, Remote Procedure Calls (RPCs), and/or REST”).

With respect to claim 3, Gray as modified teaches: The system of claim 2, wherein each of the one or more smart contracts comprise chaincode deployed on one or more peer nodes of the blockchain cloud service (see e.g. Gray, paragraph 55: “A blockchain network may also be used for the processing of smart contracts. In some examples, a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction, such as an exchange of money and/or property, and which may make use of blockchain technology”).

With respect to claim 4, Gray as modified teaches: The system of claim 3, 
wherein an API of the plurality of APIs of the REST proxy service is utilized to interact with a smart contract of the one or more smart contracts (see e.g. Gray, paragraph 87: “a REpresentational State Transfer (REST) API and/or Web Site for developers to discover and enlist cryptlets into their applications either for a smart contract binding”); and 
wherein the REST proxy service, while being utilized to interact with a smart contract, translates an incoming REST call directed to the smart contract (see e.g. Gray, paragraph 88: “API for abstracting blockchain transaction formatting and Atomicity, Consistency, Isolation, Durability (ACID) delivery append transactions and read queries from cryptlets and any other system wanting "direct" access to the underlying blockchain. This API can be exposed in various ways, e.g., messaging via service bus, Remote Procedure Calls (RPCs), and/or REST”; and paragraph 89: “Cryptlets, blockchains and smart contracts may get registered with the cryptlet fabric registry service. The cryptlet container service may publish the Cryptlet Catalog for on-chain smart contract, front end user interface (UI) and systems integration developers discover and use cryptlets. Developers using the service level APIs may interact with the blockchain via cryptlets and not be concerned or even necessarily know they are working with blockchain data. User Interfaces and Integrations to other systems may interact with cryptlet surface level APIs to rapidly integrate and build applications”).

With respect to claim 5, Gray as modified teaches: The system of claim 4, wherein the interaction with the smart contract is performed synchronously with the translation of the incoming REST call (see e.g. Gray, paragraph 97: “the CryptletContainer then fetches any keys required by the cryptlet from the KeyVault 465 and passes them along with the active cryptlet binding into the constructor of the cryptlet to instantiate it within the enclave. In some examples, cryptlet code executes in the enclave, and the payload is digitally signed by the private key of the enclave”; and paragraph 98: “Once a cryptlet is done with its synchronous work”).

With respect to claim 6, Gray as modified teaches: The system of claim 4, wherein the interaction with the smart contract is performed asynchronously with the translation of the incoming REST call (see e.g. Gray, paragraph 95: “a cryptlet that has an asynchronous lifespan”; and paragraph 88: “API for abstracting blockchain transaction formatting and Atomicity, Consistency, Isolation, Durability (ACID) delivery append transactions and read queries from cryptlets and any other system wanting "direct" access to the underlying blockchain. This API can be exposed in various ways, e.g., messaging via service bus, Remote Procedure Calls (RPCs), and/or REST”).

With respect to claims 8-13: Claims 8-13 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 1-6, respectively; please see the rejections directed to claims 1-6 above which also cover the limitations recited in claims 8-13.

With respect to claims 15-20: Claims 15-20 are directed to a non-transitory computer readable storage medium having instructions thereon for performing functions corresponding to the active functions implemented by the system disclosed in claims 1-6, respectively; please see the rejections directed to claims 1-6 above which also cover the limitations recited in claims 15-20. Note that, Gray also discloses a processor-readable storage medium comprising instructions to implement operations (see e.g. paragraph 121) corresponding to the active functions implemented by the system disclosed in claims 1-6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Ivanov and Chen as applied to claims 1 and 8 above, and further in view of Hodgson et al. (US 9,870,508 B1; from IDS filed on 02/11/2020; hereinafter Hodgson).

With respect to claim 7, Gray as modified teaches: The system of claim 1, 
Gray does not explicitly disclose a Hyperledger Fabric.
However, Hodgson teaches:
wherein the distributed ledger is a HYPERLEDGER FABRIC (see e.g. Hodgson, column 5, lines 15-24: “Regarding blockchain network 106, blockchain is a distributed and public ledger which maintains records of all the transactions on the blockchain network 106 comprising suppliers of products and services and consumers … Examples of popular blockchain platforms include … Hyperledger FabricTM”).
Gray and Hodgson are analogous art because they are in the same field of endeavor: providing a REST service in a blockchain cloud service. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Gray with the teachings of Hodgson. The motivation/suggestion would be to improve peer governance within the network via role delineation, configurable consensus, and various membership services.

With respect to claim 14: Claim 14 is directed to a method corresponding to the active functions implemented by the system disclosed in claim 7; please see the rejection directed to claim 7 above which also covers the limitations recited in claim 14.

Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. In detail:

(1)	Regarding claim 1, Applicant argues that Gray fails to teach the limitation “a distributed ledger provisioned in a container of the container runtime service” as recited (Remarks, pages 7-8).	
	However, note that Gray does disclose blockchains (i.e. a distributed ledger) as being a component of the cryptlet (i.e. container) runtime service where cryptlets can directly utilize the blockchain ledger (see e.g. Gray, paragraphs 80, 83: “the primary duties and components of the cryptlet container service are: … Blockchains or other distributed ledgers”; and paragraph 64: “cryptlets used in smart contract-based systems can use the blockchain ledger to authentically store a contract's data using smart contract logic for data validity”).
	More specifically, a cryptlet is a container providing a secure execution environment and has direct, authenticated access to the blockchain (which explicitly disclosed as being a component of the cryptlet runtime service); that is, the blockchain is a part of this secure execution environment. 
	Note that, Gray provides several examples describing how cryptlets have direct access to the blockchains which further highlights that the blockchains are provisioned within the secure execution environment; such as in paragraph 59: “Utility cryptlets usually perform external data integration via events internal or external, provide data access or reusable logic to blockchain smart contracts, but can also provide service level APIs for other systems to work with blockchains. Utility cryptlets whose primary purpose is to inject attested data into blockchains may be called “oracle” cryptlets” and paragraph 62: “Utility cryptlets may provide discrete functionality like providing external information, e.g., market prices, external data from other systems, or proprietary formulas. These may be called “blockchain oracles” in that they can watch and inject “real world” events and data into blockchain systems”.
	Further note that, Gray also discloses the interactions with the blockchain occur via the cryptlets (see e.g. Gray, paragraph 89: “Developers using the service level APIs may interact with the blockchain via cryptlets”), which again shows that blockchains are provisioned in the container.
	Consequently, Gray teaches the limitation “a distributed ledger provisioned in a container of the container runtime service” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

(2)	Regarding claim 1, Applicant argues that Gray fails to teach the limitation “wherein the REST proxy service exposes one or more functions of a management console associated with the provisioned distributed ledger” as recited (Remarks, page 8).
	However, note that Gray does disclose a cryptlet catalog (i.e. a REST proxy service) that exposes cryptlets and their associated functions to developers for use by the developers to interact with the blockchain (see e.g. Gray, paragraph 87: “Cryptlet Catalog, which may be a REpresentational State Transfer (REST) API and/or Web Site for developers to discover and enlist cryptlets into their applications either for a smart contract binding or for use in building a user interface or integration”; and paragraph 89: “cryptlet container service may publish the Cryptlet Catalog for on-chain smart contract, front end user interface (UI) and systems integration developers discover and use cryptlets. Developers using the service level APIs may interact with the blockchain via cryptlets”).
	Consequently, Gray teaches the limitation “wherein the REST proxy service exposes one or more functions of a management console associated with the provisioned distributed ledger” as recited in claim 1, and the Examiner maintains the corresponding rejection. For more details, please see the rejection directed to claim 1 above.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UMUT ONAT/Primary Examiner, Art Unit 2194